DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/25/2021 has been entered. Support for the additional limitation within claim 1 can be found in instant Specification paragraphs 0027-0030 as filed 06/11/2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (WO 2015182665 A1, with citations below to English equivalent US 2017/0187031 A1, both as cited within the 06/11/2019 IDS and previous Office actions) in view of Oda et al. (US 7,604,899 B2, as cited within the 08/06/2020 IDS) and Kuzuo et al. (JP 2004335152 A, with citations below to an attached machine translation).
Regarding claim 1, Kurita teaches a lithium metal composite oxide powder (Kurita abstract and [0013-0014]) comprising: 
primary particles of a lithium metal composite oxide whose crystal structure is a hexagonal crystal structure (Kurita [0033-0035, 0036]); and secondary particles that are aggregates of the primary particles (Kurita [0039]) wherein 
the lithium metal composite oxide is represented by Composition Formula (1): 
Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2 (LiaNi1-x-y-zMnxCoyMzO2, Kurita [0022]), 
Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V (Mg, Al, Zr, Kurita [0022])), and 
-0.1≤x≤0.2 (0.9≦a≦1.2 for Li amount, Kurita [0022]), 0<y<0.4 (0<y<0.4 for Co amount, Kurita [0022]), 0≤z≤0.4 (0<x<0.4 for Mn amount, Kurita [0022]), 0≤w≤0.1 (0≦z<0.1 for M amount, Kurita [0022]), and (1-y-z-w)>0.550 (0.5<1-x-y-z≦0.65 for Ni amount, Kurita [0022]) are satisfied (see also MPEP 2131.03(I-II) and 2144.05(I));
the lithium metal composite oxide powder satisfies requirements (A) and (C):
a BET specific surface area of the lithium metal composite oxide powder is less than 1 m2/g (preferably in a range of 0.1 m2/g to 2.0 m2/g, more preferably 1.5 m2/g or less, Kurita [0054]; see also MPEP 2131.03(I-II) and 2144.05(I)),
a ratio (D90/D10) of a 90% cumulative volume particle size D90 to a 10% cumulative volume particle size D10 is 2.0 or more (volume-based D90/D10 is preferably 2.2 or more, more preferably 2.4 or more, Kurita [0046]; see also MPEP 2131.03(I-II) and 2144.05(I)).

Kurita fails to teach requirement (B) of an average particle crushing strength of the secondary particles exceeds 100 MPa.
Oda, which is analogous in the art of lithium-metal complex oxide powder for use as positive electrode active material for a non-aqueous electrolyte secondary battery, teaches an oxide of overlapping compositional formula to that of Kurita (Oda C4L53-59) with also a hexagonal crystal structure (Oda Fig. 1 and C13L22-24), secondary particles being agglomerates of primary particles (Oda C4L59-60), D95 ≤ 20 µm (Oda C4L62-63) and 7µm < D50 < 13µm (Oda C4L63-64) such that 1.54 < D90/D50 < 2.86, meaning D90/D10 would like be greater than 2. Furthermore, Oda teaches in C5L2-3 that such lithium-metal complex oxide secondary particles with the above characteristics can also have a prima facie case of obviousness exists (MPEP 2144.05 I). 
Oda also teaches that the mean crushing strength can be controlled by controlling the baking conditions when making the lithium complex oxide and is correlated to the pore distribution thereof, ultimately teaching that controlling the mean crushing strength of the secondary particles leads to regulating and improving battery output characteristics and achieving a long battery life (Oda C7L31-66). 
From this teaching of Oda, a skilled artisan would have been motivated to control the baking/processing conditions of the similar lithium complex oxide material of Kurita to achieve optimal desired crushing strength, such as 100 MPa, and ultimately achieve good output characteristics and a long battery life. See also MPEP 2144.05 II regarding routine optimization.

Additionally, Kuzuo, which is also analogous in the art of lithium metal complex oxide powder for use as cathode active substance (see Kuzuo Abstract), teaches lithium metal complex oxide powder with an overlapping compositional formula to that of Kurita and Oda (Kuzuo Abstract) which is also in the form of a secondary particles formed of an aggregate of a plurality of primary particles (Kuzuo Abstract). Kuzuo teaches in [0036, 0038] that these lithium metal composite oxide positive electrode active material secondary particles have an average crushing strength of over 50 MPa, and up to 110 MPa, to achieve desirable output characteristics due to fast Li-ion diffusion and to prevent destruction of the secondary particles during electrode manufacture. 
A person having ordinary skill in the art would have found it obvious to modify the lithium complex oxide particles of modified Kurita to ensure sufficiently high crushing strength with the motivation to achieve good lithium ion diffusion as taught by Kuzuo. In the case where the claimed prima facie case of obviousness exists (MPEP 2144.05 I).

Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, modified Kurita teaches the limitations of claim 1 above and teaches that in powder X-ray diffraction measurement using CuKα radiation, when a half-width of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as A (crystallite sizes at peak of 2θ = 18.7 ± 1° are preferably 600-1400 Å, Kurita [0049]) and a half-width of a diffraction peak in a range of 2θ = 44.4 ± 1° (crystallite sizes at peak of 2θ = 44.6 ± 1° are preferably 350-700 Å, Kurita [0051]) is defined as B, A/B is 0.9 or less (see half-width calculation example below using Kurita [0049-0053] data in the Sherrer Equation).

                
                    c
                    r
                    y
                    s
                    t
                    a
                    l
                    l
                    i
                    t
                    e
                     
                    s
                    i
                    z
                    e
                    =
                    D
                    =
                     
                    
                        
                            K
                            *
                            λ
                        
                        
                            B
                            *
                             
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    
                    →
                    S
                    h
                    e
                    r
                    r
                    e
                    r
                     
                    E
                    q
                    u
                    a
                    t
                    i
                    o
                    n
                     
                    d
                    e
                    f
                    i
                    n
                    e
                    d
                     
                    i
                    n
                     
                    K
                    u
                    r
                    i
                    t
                    a
                     
                    [
                    0053
                    ]
                
            
                
                    w
                    h
                    e
                    r
                    e
                     
                    B
                    =
                    p
                    e
                    a
                    k
                     
                    l
                    i
                    n
                    e
                     
                    w
                    i
                    d
                    t
                    h
                    ,
                     
                    p
                    r
                    o
                    p
                    o
                    r
                    t
                    i
                    o
                    n
                    a
                    l
                     
                    t
                    o
                     
                    h
                    a
                    l
                    f
                    w
                    i
                    d
                    t
                    h
                    s
                     
                    "
                    A
                    "
                     
                    a
                    n
                    d
                     
                    "
                    B
                    "
                     
                    d
                    e
                    f
                    i
                    n
                    e
                    d
                     
                    b
                    y
                     
                    i
                    n
                    s
                    t
                    a
                    n
                    t
                     
                    c
                    l
                    a
                    i
                    m
                    ,
                
            
                
                    w
                    h
                    e
                    r
                    e
                     
                    K
                     
                    i
                    s
                     
                    a
                     
                    s
                    h
                    a
                    p
                    e
                     
                    c
                    o
                    n
                    s
                    t
                    a
                    n
                    t
                     
                    
                        
                            ~
                            0.89
                             
                            f
                            o
                            r
                             
                            s
                            p
                            h
                            e
                            r
                            i
                            c
                            a
                            l
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                            ,
                             
                            k
                            n
                            o
                            w
                            n
                             
                            b
                            y
                             
                            o
                            n
                            e
                             
                            w
                            i
                            t
                            h
                             
                            o
                            r
                            d
                            i
                            n
                            a
                            r
                            y
                             
                            s
                            k
                            i
                            l
                            l
                             
                            i
                            n
                             
                            t
                            h
                            e
                             
                            a
                            r
                            t
                        
                    
                    ,
                
            
                
                    a
                    n
                    d
                     
                    w
                    h
                    e
                    r
                    e
                     
                    λ
                     
                    i
                    s
                     
                    t
                    h
                    e
                     
                    w
                    a
                    v
                    e
                    l
                    e
                    n
                    g
                    t
                    h
                     
                    
                        
                            ~
                            1.54
                             
                            Å
                             
                            f
                            o
                            r
                             
                            C
                            u
                            K
                            α
                             
                            r
                            a
                            d
                            i
                            a
                            t
                            i
                            o
                            n
                            ,
                             
                            k
                            n
                            o
                            w
                            n
                             
                            b
                            y
                             
                            o
                            n
                            e
                             
                            w
                            i
                            t
                            h
                             
                            o
                            r
                            d
                            i
                            n
                            a
                            r
                            y
                             
                            s
                            k
                            i
                            l
                            l
                             
                            i
                            n
                             
                            t
                            h
                            e
                             
                            a
                            r
                            t
                        
                    
                
            
                
                    
                        
                            h
                            o
                            w
                            e
                            v
                            e
                            r
                            ,
                             
                            n
                            o
                            t
                            e
                             
                            t
                            h
                            a
                            t
                             
                            K
                            *
                            λ
                             
                            n
                            u
                            m
                            e
                            r
                            a
                            t
                            o
                            r
                             
                            c
                            a
                            n
                            c
                            e
                            l
                            s
                             
                            o
                            u
                            t
                             
                            i
                            n
                             
                            o
                            v
                            e
                            r
                            a
                            l
                            l
                             
                            r
                            a
                            t
                            i
                            o
                             
                            o
                            f
                             
                            
                                
                                    A
                                
                                /
                                
                                    B
                                
                            
                        
                    
                    ,
                
            

                
                    c
                    r
                    y
                    s
                    t
                    a
                    l
                    l
                    i
                    t
                    e
                     
                    s
                    i
                    z
                    e
                    ,
                     
                    a
                    t
                     
                    2
                    θ
                     
                    o
                    f
                     
                    18.7
                    °
                    =
                    1000
                     
                    Å
                    ,
                     
                    p
                    r
                    e
                    f
                    e
                    r
                    a
                    b
                    l
                    e
                     
                    r
                    a
                    n
                    g
                    e
                     
                    m
                    i
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    p
                    e
                    r
                     
                    K
                    u
                    r
                    i
                    t
                    a
                     
                    
                        
                            0049
                        
                    
                
            
                
                    →
                    u
                    s
                    e
                     
                    t
                    o
                     
                    c
                    a
                    l
                    c
                    u
                    l
                    a
                    t
                    e
                     
                    A
                     
                    
                        
                            h
                            a
                            l
                            f
                        
                    
                    w
                    i
                    d
                    t
                    h
                
            
                
                    c
                    r
                    y
                    s
                    t
                    a
                    l
                    l
                    i
                    t
                    e
                     
                    s
                    i
                    z
                    e
                    ,
                     
                    a
                    t
                     
                    2
                    θ
                     
                    o
                    f
                     
                    44.6
                    °
                    =
                    525
                     
                    Å
                    ,
                     
                    p
                    r
                    e
                    f
                    e
                    r
                    a
                    b
                    l
                    e
                     
                    r
                    a
                    n
                    g
                    e
                     
                    m
                    i
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    p
                    e
                    r
                     
                    K
                    u
                    r
                    i
                    t
                    a
                     
                    
                        
                            0051
                        
                    
                
            
                
                    →
                    u
                    s
                    e
                     
                    t
                    o
                     
                    c
                    a
                    l
                    c
                    u
                    l
                    a
                    t
                    e
                     
                    B
                     
                    
                        
                            h
                            a
                            l
                            f
                        
                    
                    w
                    i
                    d
                    t
                    h
                
            
Thus, the teaching of Kurita anticipates the claimed ratio by disclosing a value which falls within the < 0.9 range. See MPEP 2131.03(I-II).

Regarding claims 3 and 8, modified Kurita teaches the limitations of claims 1 and 2 above and teaches that in powder X-ray diffraction measurement using CuKα radiation (Kurita [0049-0053]), a crystallite diameter of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as La (crystallite size at peak A, where 2θ = 18.7° ± 1°, is preferably 600-1400 Å, Kurita [0049]) and a crystallite diameter of a diffraction peak in a range of 2θ = 44.4 ± 1° is defined as Lb (crystallite size at peak B, where 2θ = 44.6° ± a/Lb exceeds 1 (a value obtained by dividing the crystallite size at the peak A by the crystallite size at the peak B – i.e., La/Lb defined above – is more preferably 1.2 to 2.2 per Kurita [0051]).
The range 1.2-2.2 for preferable crystallite diameter ratio at specified peaks exceeds 1, thus the teaching of Kurita anticipated the claimed value.

Regarding claims 4, 9, and 13, modified Kurita teaches the limitations of claims 1-3 above and teaches that in Composition Formula (1), 0 < x ≤ 0.2 is satisfied (0.9≦a≦1.2 where “a” is the subscript for Lithium per Kurita [0022], which would correspond to an instantly claimed “x” value of -0.1 to 0.2; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists per MPEP 2144.05 I).
Regarding claims 5, 10, 14, and 17, modified Kurita teaches the limitations of claims 1-4 above and teaches the lithium metal composite oxide powder within a positive electrode active material for a lithium secondary cell (Kurita Abstract and [0079]).
Regarding claims 6, 11, 15 and 18, modified Hiratsuka teaches the limitations of claims 5, 10, 14, and 17 above and teaches a positive electrode containing the active material (Kurita [0080]).
Regarding claims 7, 12, 16, and 19, modified Hiratsuka teaches the limitations of claims 6, 11, 15, and 18 above and teaches a lithium secondary cell containing the electrode with active material (Kurita [0081] and Figs. 1A-1B).
Regarding claim 20, modified Kurita teaches the limitations of claim 1 above and teaches the ratio (D90/D10) is 2.0 or more or 5.0 or less (D90/D10 ratio is 2 to 6 per Kurita [0020, 0046] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exist; see MPEP 2144.05 I).

Relevant Prior Art
Hashimoto et al. (JP 2008147068 A) teaches a lithium composite oxide for positive electrode active material of a secondary battery (Hashimoto [0007-0009]) with sufficient Nickel content (up to 0.6 subscript, Hashimoto [0011]), a hexagonal crystal structure (Hashimoto [0010], and a D10/D90 ratio of 0.3 to 0.7 (see Hashimoto [0009]), meaning D90/D10 is ~1.43 to 3.33. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference in the manner applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, arguments against Hiratsuka in relation to the newly added limitation necessitating a hexagonal crystal structure are moot since this limitation was not previously examined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728